DETAILED ACTION
This action is in response to the RCE filed 04/07/2021.
Claims 1-18 are examined.
Claims 1-2, 6-9, and 15 have been amended.

Double Patenting
	The rejection (dated 06/23/2020) has been withdrawn.

Acknowledgement
Receipt is acknowledged of the amendments filed 07/29/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with James Janniello on 08/11/2021.
The application has been amended as follows:

1.	(Currently Amended)	A method for controlling a route of an object, the method
comprising:
traffic objects, the one or more maneuvers being indicative of an existence of the moving traffic obstacle; 
receiving a starting location and a destination location from a device onboard the object;
determining a first potential route between the starting and destination locations, the first potential route comprising a first set of segments of a first road, each segment of the first road comprising one or more lanes; 
determining at least one future location for each of one or more of the moving traffic obstacles traveling along the first potential route from the moving traffic obstacle database, the moving traffic obstacle database comprising an interconnected array of paths, wherein each moving traffic obstacle along the first potential route comprises a traffic object moving along earth's surface such that the future location for each moving traffic obstacle along the first potential route is different than a current location of the corresponding moving traffic obstacle along the first potential route; 
determining a second potential route between the starting and destination locations, the second potential route comprising a second set of segments of a second road, each segment of the second road comprising one or more lanes, the second set of segments of the second road and the first set of segments of the first road being non-equal; 
determining at least one future location for each of one or more of the moving traffic obstacles traveling along the second potential route from the moving traffic obstacle database, wherein each moving traffic obstacle along the second potential route comprises a traffic object moving along earth's surface such that the future location for each moving traffic obstacle along 
identifying a preferred route from the first and second routes, the preferred route having a minimum amount of the moving traffic obstacles; and 
communicating instructions to the device to follow the preferred route, wherein the object subsequently follows the preferred route.


9. 	(Currently Amended)	A method for controlling a maneuver by an object, the
method comprising:
predicting a location of one or more moving traffic obstacles for entry in a moving traffic obstacle database by identifying one or more maneuvers performed by one or more additional traffic objects, the one or more maneuvers being indicative of an existence of the moving traffic obstacle; 
determining a future location of the object and correlating the future location of the object to a path in the moving traffic obstacle database, the moving traffic obstacle database comprising an array of interconnected paths and an identity of one or more of the moving traffic obstacles, each moving traffic obstacle having an associated moving traffic obstacle location along the interconnected paths, wherein each moving traffic obstacle comprises a traffic object moving traveling along earth's surface such that a future location for each moving traffic obstacle is different than a current location of the corresponding moving traffic obstacle;
determining, from the moving traffic obstacle database, a relevant moving traffic obstacle at a relevant future moving traffic obstacle location in close proximity to the future location of 
determining maneuver instructions based on the relevant moving traffic obstacle, the relevant future moving traffic obstacle location, the object, and the future object location, the maneuver instructions identifying a second potential route, the second potential route comprising a second set of segments of a second road, each segment of the second road comprising one or more lanes, the second set of segments of the second road and the first set of segments of the first road being non-equal; 
communicating the maneuver instructions to a device associated with the object, wherein the communicating causes the device to automatically execute or display the maneuver instructions.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Rubin (US 20170243485), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for autonomous vehicles to navigate via efficient routing systems, prior art does not teach a system that routes the vehicle by comparing possible routes that are further quantified via a moving object database that take into account other traffic objects such as pedestrians or bicyclist that also travel on the compared routes and determines 
This is significant because the system provides addition comparable criteria that further accounts the traveling environments of the routes as well as vehicle interactions within the route to provide useful reference data for comparisons when determining efficient routes for travel by an autonomous vehicle system for improving time and energy efficiency when determining which route to traverse. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662


/TUAN C TO/Primary Examiner, Art Unit 3662